
	
		II
		112th CONGRESS
		2d Session
		S. 2225
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2012
			Mr. Franken (for himself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to reauthorize and improve the Rural Energy for America
		  Program.
	
	
		1.Rural Energy for America
			 ProgramSection 9007 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is
			 amended—
			(1)in subsection
			 (b)(2)—
				(A)in subparagraph
			 (C), by striking and at the end;
				(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(C)by inserting
			 after subparagraph (C) the following:
					
						(D)a nonprofit
				organization; and
						;
				
				(2)in subsection
			 (c)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Loan guarantee
				and grant program
							(A)In
				generalIn addition to any similar authority, the Secretary shall
				provide loan guarantees and grants to agricultural producers and rural small
				businesses—
								(i)to purchase
				renewable energy systems, including—
									(I)systems that may
				be used to produce and sell electricity, such as for agricultural or
				residential purposes; and
									(II)unique
				components of renewable energy systems; and
									(ii)to make energy
				efficiency improvements.
								(B)Tiered
				application process
								(i)In
				generalIn providing loan guarantees and grants under this
				subsection, the Secretary shall use a 3-tiered application process that
				reflects the sizes of proposed projects in accordance with this
				subparagraph.
								(ii)Tier
				1The Secretary shall establish
				a separate application process for projects for which the cost of the activity
				funded under this subsection is not more than $80,000.
								(iii)Tier
				2The Secretary shall establish
				a separate application process for projects for which the cost of the activity
				funded under this subsection is greater than $80,000 but less than
				$200,000.
								(iv)Tier
				3The Secretary shall establish
				a separate application process for projects for which the cost of the activity
				funded under this subsection is equal to or greater than $200,000.
								(v)Application
				processThe Secretary shall establish an application, evaluation,
				and oversight process that is most simplified for tier I projects and more
				comprehensive for each subsequent
				tier.
								;
				(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (C), by inserting and public health before
			 benefits; and
					(ii)by
			 striking paragraph (F) and inserting the following:
						
							(F)the natural
				resource conservation benefits of the renewable energy system;
				and
							;
					(C)in paragraph
			 (3)—
					(i)in
			 subparagraph (A), by inserting in an amount not to exceed $100,000 per
			 grant after in the form of grants; and
					(ii)by
			 striking subparagraph (C);
					(D)in paragraph
			 (4)(C), by striking 75 percent of the cost and inserting
			 all eligible costs; and
				(E)by adding at the
			 end the following:
					
						(5)RequirementIn
				carrying out this section, the Secretary shall not require a second meter for
				on-farm residential portions of rural projects connected to the
				grid.
						; 
				(3)in subsection
			 (f)—
				(A)by striking
			 Not later and inserting the following:
					
						(1)In
				generalNot later
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Subsequent
				reportNot later than 4 years after the date of enactment of this
				paragraph, the Secretary shall submit to Congress a report on activities
				carried out under this section, including the outcomes achieved by projects
				funded under this section.
						;
				and
				(4)in subsection
			 (g)—
				(A)in paragraph
			 (1)(D), by striking for fiscal year 2012 and inserting
			 for each of fiscal years 2012 through 2017; and
				(B)in paragraph
			 (3)—
					(i)by
			 striking this section $25,000,000 and inserting “this
			 section—
						
							(A)$25,000,000
							;
					(ii)by
			 striking the period at the end and inserting a ; and; and
					(iii)by adding at
			 the end the following:
						
							(B)$100,000,000 for
				each of fiscal years 2013 through
				2017.
							.
					
